Cite as 2013 Ark. App. 761


                   ARKANSAS COURT OF APPEALS

                                      DIVISION III
                                      No. CV-13-659


  JULIE GLASS                                   Opinion Delivered December 18, 2013

                      APPELLANT APPEAL FROM THE ARKANSAS
                                WORKERS’ COMPENSATION
  V.                            COMMISSION
                                [NO. F900762]
  E Z MART STORES, INC., and
  AMERICAN ZURICH INSURANCE
  COMPANY

                                 APPELLEES AFFIRMED


                               RHONDA K.WOOD, Judge

          This workers’ compensation case challenges the constitutionality of Ark. Code

Ann. § 11-9-113(b)(1) (Repl. 2012), which limits an employee’s claim for mental injury

or illness to twenty-six weeks of disability benefits. Specifically, appellant contends that

the statute is unconstitutional because there is no rational basis for treating mental injuries

differently from physical injuries in this regard. We find the statute constitutional and

affirm.

          Appellant began working as a convenience-store cashier and clerk. After being on

the job for five days, she was physically assaulted and raped at work. Following the attack,

appellant filed a claim with the Arkansas Workers’ Compensation Commission, claiming

entitlement to permanent and total-disability benefits due to her depression, anxiety, and

post-traumatic-stress disorder. Appellant also asserted that the limitation on benefits for
                                Cite as 2013 Ark. App. 761


mental injuries found in Ark. Code Ann. § 11-9-113(b)(1) was unconstitutional. The

administrative law judge found that the appellant was permanently and totally disabled, but

further found that the limiting statute was not unconstitutional. The full Commission

affirmed, and this appeal followed.

       Acts of the legislature are presumed constitutional and the party challenging the

statute has the burden to prove otherwise. Archer v. Sigma Tau Gamma Alpha Epsilon, Inc.,

2010 Ark. 8, 362 S.W.3d 303 (2010).         We resolve all doubts in favor of a statute’s

constitutionality. Id. We apply the rational-basis test to determine whether the legislature

acted in an arbitrary manner by separating one class of persons from another. Eady v.

Lansford, 351 Ark. 249, 92 S.W.3d 57 (2002). Under the rational-basis test, we presume

the legislation is constitutional and rationally related to achieving a legitimate

governmental objective under any reasonably conceivable fact situation. Archer, supra. If

the court determines that a rational basis exists, then the statute will withstand the

constitutional challenge. Id.

       Our court examined the constitutional argument raised by appellant in Pat Salmon

& Sons, Inc. v. Pate, 2009 Ark. App. 272, 307 S.W.3d 46. In Salmon, this court found that

there were rational and legitimate purposes for distinguishing between mental and physical

injuries. We determined that mental injuries often cannot be confirmed by objective

findings, and the legislature could reason that this might result in a greater potential for

fraudulent claims. Id. Further, we held that the legislature could have reasonably decided

that permitting more extensive benefits for mental injuries would act as a disincentive for




                                             2
                                  Cite as 2013 Ark. App. 761


workers suffering from legitimate mental injuries to devote themselves fully to treatment

and recovery. Id.

       We sympathize with the circumstances surrounding appellant’s injuries. However,

it is not this court’s role to rewrite the legislation—it is for the legislature to reconsider the

appropriateness of the twenty-six-week limitation, and we encourage it to do so. Here,

appellant does not distinguish her argument from the failed argument in Salmon. We are

constrained by the doctrine of stare decisis to affirm and continue to find that Ark. Code

Ann. § 11-9-113(b)(1) is constitutional.

       Affirmed.

       HARRISON and GRUBER, JJ., agree.

       Martin Law Firm, by: Aaron L. Martin, for appellant.

       Mayton, Newkirk & Jones, by: Mike Stiles, for appellees.




                                                3